40 F.3d 474
309 U.S.App.D.C. 218
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.WILLISTON BASIN INTERSTATE PIPELINE COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
Nos. 93-1431, 93-1613.
United States Court of Appeals, District of Columbia Circuit.
Oct. 18, 1994.

Before:  EDWARDS, Chief Judge, SILBERMAN and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on petition for review of the orders of the Federal Energy Regulatory Commission ("FERC"), and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  Petitioner Williston Basin Interstate Pipeline Co.  ("Williston Basin") has not made it clear to the Court what injury it has suffered as a result of the FERC orders at issue in this case.  In any event, even assuming some cognizable injury for which relief might be granted, the Court finds no merit in Williston Basin's petition for review.  Accordingly, largely for the reasons stated in the orders of the FERC, it is


2
ORDERED and ADJUDGED that the petition for review is denied.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.